Case 20-61915-bem         Doc 79   Filed 01/27/21 Entered 01/27/21 12:53:12            Desc Main
                                   Document     Page 1 of 8



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

 IN RE:                                             CHAPTER 11

 GORDON JENSEN HEALTH CARE                          CASE NO. 20-61915-BEM
 ASSOCIATION, INC.,

    Debtor.


                                      STATUS REPORT

       COMES NOW, BOKF, N.A. (“BOKF”) and hereby files this status report notifying the

Court of the following:

       1.      On January 15, 2021, BOKF filed a Verified Complaint for Damages, Appointment

of Receiver, Injunctive Relief, and an Accounting (Doc. 1), along with an Emergency Motion for

Entry of an Order: (I) Appointing a Receiver, (II) Granting Certain Injunctive Relief, and (III)

Approving Receiver Financing (the “Motion”) and Memorandum of Law in Support (Docs. 3 and

4) against Gordon Jensen Health Care Association, Inc. (“Debtor”) and certain other entities in the

United States District Court for the Southern District of Alabama, Mobile Division (the “District

Court”) having Civil Action File No. 1:21-cv-0031-KD-B (the “Gordon Jensen Actions”). The

case has been assigned to Chief Judge Kristi K. DuBose.

       2.      On January 21, 2021, the District Court entered an Order which, inter alia, set a

hearing on the Motion for February 10, 2021 (Doc. 8). A copy of the Order is attached hereto as

Exhibit “1” and incorporated herein by reference.

       3.      As the hearing has been scheduled for February 10, 2021, BOKF will provide a

further status update on or before February 12, 2021.

                            [Signature Appears on Following Page]




                                                1
Case 20-61915-bem      Doc 79   Filed 01/27/21 Entered 01/27/21 12:53:12             Desc Main
                                Document     Page 2 of 8



     Respectfully submitted, this the 27th day of January 2021.

                                      /s/ Walter E. Jones
                                      Walter E. Jones
                                      Georgia Bar Number 163287
                                      Patrick Silloway
                                      Georgia Bar Number 971966

                                      BALCH & BINGHAM LLP
                                      30 Ivan Allen Jr. Boulevard, N.W., Suite 700
                                      Atlanta, GA 30308
                                      Telephone: (404) 261-6020
                                      Facsimile: (404) 261-3656
                                      wjones@balch.com
                                      psilloway@balch.com

                                      James A. Higgins
                                      Oklahoma Bar Number 18570
                                      Pro Hac Vice
                                      FREDERIC DORWARD, LAWYERS PLLC
                                      Old City Hall
                                      124 East Fourth Street
                                      Tulsa, OK 74103-5010
                                      Telephone: (918) 583-9922
                                      Facsimile: (918) 583-6049
                                      jhiggins@fdlaw.com

                                      Attorneys for BOKF, N.A., in its capacity as Indenture
                                      Trustee for (i) $7,780,000 The Medical Clinic Board of
                                      the City of Mobile (Second) First Mortgage Healthcare
                                      Facility Revenue Bonds (Gordon Jensen Health Care
                                      Association, Inc. Project) Series 2013A and (ii) $830,000
                                      The Medical Clinic Board of the City of Mobile (Second)
                                      First Mortgage Healthcare Facility Revenue Bonds
                                      (Gordon Jensen Health Care Association, Inc. Project)
                                      Taxable Series 2013B




                                              2
Case 20-61915-bem        Doc 79    Filed 01/27/21 Entered 01/27/21 12:53:12          Desc Main
                                   Document     Page 3 of 8



                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 27, 2021, I electronically filed the foregoing STATUS

REPORT with the Clerk of the Court by using the Court's CM/ECF system, which will serve a

notice to all counsel of record by placing a copy of the same in the United States mail, postage

prepaid to the attached certified matrix:


                                                   /s/ Walter E. Jones
                                                   Walter E. Jones
                                                   Georgia Bar Number 163287




                                               3
Case 20-61915-bem   Doc 79   Filed 01/27/21 Entered 01/27/21 12:53:12   Desc Main
                             Document     Page 4 of 8




              EXHIBIT "1"
Case
 Case20-61915-bem
      1:21-cv-00031-KD-B
                     Doc 79Document
                             Filed 01/27/21
                                     8 Filed 01/21/21
                                             Entered 01/27/21
                                                      Page 1 12:53:12
                                                              of 2 PageID
                                                                       Desc
                                                                          #: 270
                                                                             Main
                             Document     Page 5 of 8



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 BOKF, N.A., as Indenture Trustee,
                                 )
                                 )
      Plaintiff,                 )
                                 )
 vs.                             )                     Civil Action No. 21-00031-KD-B
                                 )
 GORDON JENSEN HEALTH CARE       )
 ASSOCIATION, INC.;              )
 KNOLLWOOD NH, LLC;              )
 CONQUEST HEALTH SYSTEMS, LLC; )
 MARSH POINTE MANAGEMENT, LLC; )
 and MEDICAL CLINIC BOARD OF THE )
 CITY OF MOBILE (SECOND),        )
                                 )
      Defendants.                )

                                              ORDER

        This action is before the Court on the Emergency Motion for the Entry of an Order: (I)

 Appointing a Receiver, (II) Granting Certain Injunctive Relief, and (III) Approving Receiver

 Financing and Memorandum of Law in Support (docs. 3, 4) and Motion to Set Hearing (doc. 7)

 filed by Plaintiff BOKF, N.A., as the Indenture Trustee.

        BOKF has acknowledged that in order to be given the extraordinary equitable relief of

 appointment of a receiver, it must show that it has a valid claim, there is a probability that

 fraudulent conduct has occurred or will occur to frustrate the claim1, the property or assets are

 in in imminent danger of diminishment in value or loss, legal remedies are inadequate, less


        1
           BOKF has relied on the Securities and Exchange Commission’s allegations of fraud and
 judgment against Brogdon entities to support this factor. At the hearing, BOKF should be prepared to
 address the effect of the SEC’s finding that BOKF, while serving as Indenture Trustee and
 dissemination agent for the majority of the Brogdon Bond Offerings, allowed Brogdon to perpetuate
 fraud while failing to perform its disclosure and notice obligations to Bondholders, on BOKF’s fraud
 argument. See In the Matter of BOKF, N.A, Administrative Proceeding File No. 3-17533 (SEC Release
 No. 10204, September 9, 2016).



                                          EXHIBIT "1"
Case
 Case20-61915-bem
      1:21-cv-00031-KD-B
                     Doc 79Document
                             Filed 01/27/21
                                     8 Filed 01/21/21
                                             Entered 01/27/21
                                                      Page 2 12:53:12
                                                              of 2 PageID
                                                                       Desc
                                                                          #: 271
                                                                             Main
                             Document     Page 6 of 8



 drastic equitable remedies are not available, and the likelihood that appointing a receiver will

 do more good than harm.

         BOKF also seeks injunctive relief to aid the Receiver in managing and controlling the

 facility, should a Receiver be appointed. In that regard, BOKF has acknowledged that in order

 to obtain injunctive relief, it must show that it has a substantial likelihood of success on the

 merits, irreparable injury unless an injunction issues, that the threat of injury to BOKF

 outweighs any damages that the injunction may cause the opposing party, and if issued, the

 injunction would not be adverse to the public interest.

         Upon consideration, the Motion to Set Hearing (doc. 7) is GRANTED. The Court will

 hold a hearing on BOKF’s Emergency Motion on February 10, 2021 at 3:00 p.m. in

 Courtroom 4B of the United States Courthouse, 155 St. Joseph St., Mobile, Alabama 36602.

         On or before January 27, 2021, BOKF must serve all Defendants with this Order, the

 Complaint, and the Emergency Motion and Memorandum in Support, and provide proof of service to

 the Court. Defendants should respond to the Emergency Motion by February 8, 2021.

         The Clerk of Court is directed to mail a copy of this Order to the Defendants by overnight

 service via certified mail.

         DONE and ORDERED this the 21st day of January 2021.


                                                 /s/ Kristi K. DuBose
                                                 KRISTI K. DuBOSE
                                                 CHIEF UNITED STATES DISTRICT JUDGE




                                                    2
             Case
               Case
                  20-61915-bem
                    1:21-cv-00031-KD-B
                                 Doc 79 Document
                                         Filed 01/27/21
                                                  8-1 Filed
                                                         Entered
                                                            01/21/21
                                                                   01/27/21
                                                                       Page12:53:12
                                                                            1 of 2 PageID
                                                                                    Desc Main
                                                                                          #:
    U.S. District Court Alabama Southern Document
                                                <pageID>
                                                      Page
                                         USPS CERTIFIED MAIL7 of 8
    155 Saint Joseph Street
    Mobile AL 36602




                                                   4203660232499214890194038330328937
                                                  9214 8901 9403 8330 3289 37



      MEDICAL CLINIC BOARD OF THE CITY OF MOBILE (SECOND)
      C/O JAMES B. ROSSLER, ESQUIRE
      1 SOUTH ROYAL STREET, #300
      MOBILE, ALABAMA 36602-3249




21-CV-28-KD-B, 21-CV-29-KD-B, and 21-CV-31-KD-B
             Case
               Case
                  20-61915-bem
                    1:21-cv-00031-KD-B
                                 Doc 79 Document
                                         Filed 01/27/21
                                                  8-1 Filed
                                                         Entered
                                                            01/21/21
                                                                   01/27/21
                                                                       Page12:53:12
                                                                            2 of 2 PageID
                                                                                    Desc Main
                                                                                          #:
    U.S. District Court Alabama Southern Document
                                                <pageID>
                                                      Page
                                         USPS CERTIFIED MAIL8 of 8
    155 Saint Joseph Street
    Mobile AL 36602




                                            4203030522689214890194038330329019
                                           9214 8901 9403 8330 3290 19



     SCOTT HARDIN, REGISTERED AGENT
     3040 PEACHTREE ROAD NW, #513
     ATLANTA, GEORGIA 30305-2268




21-CV-31-KD-B
